UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYREE JAMEZ BODDIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00177-D-1)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal   Public   Defender,  Raleigh,   North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyree    Jamez     Boddie      pled       guilty   to    possession         of    a

firearm by a convicted felon, 18 U.S.C. § 922(g) (2012), and was

sentenced to 96 months’ imprisonment.                      He appeals, asserting

that the upward variance sentence was unreasonable.                         We affirm.

            Boddie      contends       that       the     sentence          imposed      was

unreasonable    because       the     district         court   failed       to     consider

letters submitted at sentencing evidencing his family support.

This court reviews a sentence for procedural and substantive

reasonableness under an abuse of discretion standard.                              Gall v.

United    States,    552 U.S. 38,    51    (2007).        The       same    standard

applies    whether     the    sentence       is       “inside,      just    outside,         or

significantly outside the Guidelines range.”                         United States v.

Rivera–Santana,        668 F.3d 95,        100–01    (4th      Cir.)        (internal

citation and quotation marks omitted), cert. denied, 133 S. Ct.
274 (2012).     In reviewing a variance, the appellate court must

give due deference to the sentencing court’s decision because it

“has     flexibility    in    fashioning          a    sentence      outside       of    the

Guidelines range,” and need only “set forth enough to satisfy

the    appellate     court     that     it       has    considered         the     parties’

arguments and has a reasoned basis” for its decision.                                United

States v. Diosdado–Star, 630 F.3d 359, 364, 366 (4th Cir. 2011)

(citing Gall, 552 U.S. at 56); see also United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009) (sentencing court “must make

                                             2
an    individualized       assessment          based     on    the     facts    presented”)

(citation and emphasis omitted).

             The    district      court        properly       computed    the       applicable

Guidelines range as 70 to 87 months’ imprisonment.                                   The court

acknowledged that it read and considered the letters submitted

by    Boddie.       The   court     also        appropriately        considered           the    18

U.S.C. § 3553(a) (2012) factors in light of Boddie’s individual

characteristics and history.                    Noting Boddie’s lengthy criminal

history      and    his    lack     of    respect        for     the     law,       the    court

determined that, based on the need to impose just punishment,

the   need    for   deterrence,          and    the    serious       nature     of    Boddie’s

criminal      history,      an      upward          variance     to      96     months          was

appropriate.         We conclude that the district court adequately

explained     the    reasons      for     the       sentence    imposed       and    that       the

district court did not abuse its discretion in imposing the 96-

month sentence.           See Gall, 552 U.S. at 41; Diosdado-Star, 630
F.3d at 364, 366.

             Accordingly, we affirm Boddie’s sentence.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in   the        materials       before    this       court       and

argument would not aid the decisional process.



                                                                                      AFFIRMED



                                                3